Title: To George Washington from Timothy Pickering, 27 January 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh Jany 27th 1781 ll A.M.
                        
                        Lieut. Colonel Popkins informed me last Evening that he would impress two Teams to take up the remainder of
                            the Tents agreeably to my Request, as mentioned in my letter of yesterday to your Excellency.
                        The intrenching Tools are loaded and just begun to move, so that the whole other Articles intended to follow
                            the Detachment are now on their way to Ringwood.
                        I send this by Mr Church whom I have directed to procure the Teams at Pompton requisite to relieve those sent
                            from hence with the Tents & intrenching Tools—should he fail of Success the Teams now loaded are to proceed with
                            them till they come up with the Detachment. I am most respectfully &c. &c.
                        
                            T. Pickering Q.M.G.
                        
                    